Exhibit 10.11

 

[SunTrust letterhead]

 

 

December 28, 2015

 

 

Mr. Bruce E. Thomas

Executive Vice President and Chief Financial Officer

Community Bankers Trust Corporation

9954 Mayland Drive, Suite 2100

Richmond, Virginia 23233

 



  Re: Term Loan Agreement dated April 22, 2014     Waiver of Covenant/Amendment
to Agreement

 

Dear Mr. Thomas:

 

This letter refers to the Term Loan Agreement, dated as of April 22, 2014 (the
“Agreement”), among Community Bankers Trust Corporation as Borrower (the
“Borrower”), the Lenders from Time to Time Party Thereto and SunTrust Bank as
Administrative Agent. As the result of certain strategic actions by the
Borrower, we understand that the Borrower will not be in compliance with each of
(i) the “Return on Average Assets” covenant set forth in Section 6.2 of the
Agreement (the “Return on Average Assets Covenant”) and (ii) the “Dividend
Capacity” covenant set forth in Section 6.4 of the Agreement (the “Dividend
Capacity Covenant”) during the periods described below.

 

The following actions are taken by SunTrust Bank, in its capacity as each of the
sole current Lender and the Administrative Agent under the Agreement, and the
Borrower:

 

1.SunTrust Bank hereby waives the Borrower’s non-compliance with the Return on
Average Assets Covenant for the fiscal quarter ended September 30, 2015 and any
Default or Event of Default (as defined in the Agreement) arising solely as a
result of the Borrower’s failure to comply with the Return on Average Assets
Covenant for such quarters.

 

2.SunTrust Bank and the Borrower agree that the Agreement is hereby amended by
replacing the definition of “Return on Average Assets” in Section 1.1 in its
entirety with the provision set forth in Exhibit A.

 

3.SunTrust Bank and the Borrower agree that the Agreement is hereby amended by
replacing Section 6.3 in its entirety with the provision set forth in Exhibit B

 



 

 

 



Mr. Bruce E. Thomas

Executive Vice President and Chief Financial Officer

Community Bankers Trust Corporation

December 28, 2015

Page 2

 

 



4.SunTrust Bank hereby waives the Borrower’s non-compliance with the Dividend
Capacity Covenant during the period from September 10, 2015 through and
including March 30, 2016 and any Default or Event of Default arising solely as a
result of the Borrower’s failure to comply with the Dividend Capacity Covenant
for such period.

 

5.SunTrust Bank and the Borrower agree that the Agreement is hereby amended by
replacing Section 6.4 in its entirety with the following: “Section 6.4.
[Reserved.]”

 

 

Except for the above-described waivers and amendments, the Agreement and all of
the other Loan Documents (as defined in the Agreement), and the waiver set forth
in the letter agreement dated February 26, 2015, shall remain unmodified and in
full force and effect. This letter is specific as to content and time and shall
not constitute a waiver of any other current or future default or breach of any
other covenant contained in the Agreement or any of the other Loan Documents or
the terms and conditions of any other documents signed by Borrower in favor of
SunTrust Bank. SunTrust Bank reserves its rights against Borrower in connection
with any other default other than the one described above or in connection with
any future breach of the terms of the Agreement or any of the other Loan
Documents.

 

The effective date of the above-described waiver and amendment is September 10,
2015.

 



  Sincerely,                 SUNTRUST BANK       as Lender and as Administrative
Agent                           By: /s/ Andrew Johnson         Name:  Andrew
Johnson         Title:    Director    



 

Acknowledged and Agreed:

 

COMMUNITY BANKERS TRUST CORPORATION

  

 



By: /s/ Bruce E. Thomas   Name: Bruce E. Thomas   Title: Executive Vice
President and Chief Financial Officer



 



 

 

 



Mr. Bruce E. Thomas

Executive Vice President and Chief Financial Officer

Community Bankers Trust Corporation

December 28, 2015

Page 3

 

 

Exhibit A

 

 

“Return on Average Assets” shall mean, with respect to the Borrower as of the
last day of each Fiscal Quarter, a percentage determined by dividing (a) the sum
of the “net income” of the Borrower (as determined by reference to the line item
“net income” under the “Consolidated Income Statement” in the Borrower’s most
recent Form 10-Q or 10-K, as applicable) for such Fiscal Quarter and the three
immediately preceding Fiscal Quarters by (b) the average of the “total assets”
of the Borrower (as determined by reference to the line item “total assets”
under the “Consolidated Balance Sheet” in the Borrower’s most recent Form 10-Q
or 10-K, as applicable) for such four Fiscal Quarters. Notwithstanding the
foregoing, for the following periods, Return on Average Assets shall be
determined as set forth below:

 

(i) for the Fiscal Quarter ended December 31, 2015, a percentage determined by
dividing (a) the product of (x) the “net income” of the Borrower for such Fiscal
Quarter and (y) four by (b) the average of the “total assets” of the Borrower
for such Fiscal Quarter;

 

(ii) for the Fiscal Quarter ended March 31, 2016, a percentage determined by
dividing (a) the product of (x) the average quarterly “net income” of the
Borrower for such Fiscal Quarter and the immediately preceding Fiscal Quarter
and (y) four by (b) the average of the “total assets” of the Borrower for such
two Fiscal Quarters; and

 

(iii) for the Fiscal Quarter ended June 30, 2016, a percentage determined by
dividing (a) the product of (x) the average quarterly “net income” of the
Borrower for such Fiscal Quarter and the two immediately preceding Fiscal
Quarters and (y) four by (b) the average of the “total assets” of the Borrower
for such three Fiscal Quarters.

 

 

 

 



Mr. Bruce E. Thomas

Executive Vice President and Chief Financial Officer

Community Bankers Trust Corporation

December 28, 2015

Page 4

 

 

Exhibit B

 

 

Section 6.3.           Minimum Cash at Borrower and Dividend Capacity.

 

(a)           For the period from the Closing Date to and including March 30,
2016:

 

(i)           the Borrower shall at all times maintain adequate unrestricted
cash or cash equivalents on hand directly at the Borrower in accordance with the
requirements of the FRB; provided, that (x) during the period from February 26,
2015 through and including March 30, 2016, the Borrower shall hold an amount not
less than $3,000,000 and (y) at all other times, the Borrower shall hold an
amount not less than $1,200,000; and

 

(ii)           the Borrower will maintain a Dividend Capacity during the periods
and in the corresponding amounts indicated in the grid immediately below:

 

Period Amount Closing Date – March 30, 2015 $1,250,000 March 31, 2015 –
September  29, 2015 $750,000 September 30, 2015 – March 30, 2016 $2,000,000

  

(b)           For the period from March 31, 2016 to the Maturity Date, the
Borrower will maintain a minimum combined total amount of (i) unrestricted cash
or cash equivalents on hand directly at the Borrower in accordance with the
requirements of the FRB plus (ii) a Dividend Capacity during the periods and in
the corresponding amounts indicated in the grid immediately below:

 

Period Combined Amount March 31, 2016 – June 29, 2016 $2,000,000 June 30, 2016 –
September 29, 2016 $2,750,000 September 30, 2016 – Maturity Date $3,250,000

 



 

